Exhibit PRESS RELEASE Investor Contacts: Press Contacts: Marlene S. Dooner (215) 286-7392 D’Arcy Rudnay (215) 286-8582 Jane B. Kearns (215) 286-4794 John Demming (215) 286-8011 Michael A. Kelman (215) 286-3035 COMCAST REPORTS FOURTH QUARTER AND YEAR END RESULTS § 2008 Consolidated Revenue Increased 11%; Pro Forma Growth of 8% § 2008 Consolidated Operating Cash Flow Increased 11%; Pro Forma Growth of 8% § 2008 Consolidated Operating Income Increased 21%; Pro Forma Growth of 17% § 2008 EPS of $0.86; 2008 Adjusted EPS of $0.91 Increased 23% § 2008 Free Cash Flow Increased 56% to $3.7 Billion § Comcast Increases Quarterly Dividend 8% — Planned at $0.27
